DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being obvious in view of Tamezane (US 2008/0238371) and Mukuno (US 2019/0187221).

Per claim 1, Tamezane teaches a device for predicting a state of a battery, the device comprising:
a data measuring unit configured to measure information about the battery and output first data (A current detector 2, voltage detector 3, and temperature detector 4 are configured to measure information about a battery 1 and output current, voltage, and temperature information, respectively (Fig. 1; ¶31)); and
a data producing unit configured to reflect a change in available capacity of the battery based on at least a portion of the first data to calculate a corrected state of charge (A remaining capacity correction circuit 8 is configured to calculate a corrected SOC based on a fully-charged capacity that is detected by a fully-charged capacity detection portion 8 (Fig. 1; ¶31)). 

However, Tamezane is silent on the data producing unit being configured to process the first data based on the corrected state of charge to generate second data, and output the second data; and a battery state estimating unit configured to estimate state information of the
battery based on the second data.
	In contrast, Mukuno teaches a power storage system comprising an SOC calculator 141 that calculates an SOC of a battery block.  Based on the calculated SOC of the battery block, a state categorizer 142 is configured to process current, voltage, and temperature data and generate frequency distribution data.  An abnormality determiner 148 is configured to compare the frequency distribution data to reference data to determine a state of the battery block, e.g. an abnormality state of the battery block (Fig. 3; ¶25-26 and 36-37).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Tamezane such that the corrected state of charge is used in combination with the current, voltage, and temperature data to generate second data which can be used by a state estimator to estimate state information of the battery.  One of ordinary skill would make such a modification for the purpose of determining if an abnormality is present in the battery (Mukuno; ¶37).

Per claim 2, Tamezane in view of Mukuno teaches the device of claim 1, wherein the data measuring unit includes: a current sensing unit (Fig. 1; current detection portion 2; ¶31) configured to measure current information of the battery to generate current data; a voltage sensing unit (Fig. 1; voltage detection portion 3; ¶31) configured to measure voltage information of the battery to generate voltage data; and a temperature sensing unit (Fig. 1; temperature detection portion 4; ¶31) configured to measure temperature information of the battery to generate temperature data, and wherein the first data includes the current data, the voltage data, and the temperature data.

Per claim 10, Tamezane teaches a method for predicting a state of a battery, the method comprising:
measuring current data, voltage data, and temperature data for the battery (A current detector 2, voltage detector 3, and temperature detector 4 are configured to measure information about a battery 1 and output current, voltage, and temperature information, respectively (Fig. 1; ¶31)); and
calculating a corrected state of charge based on the current data (A remaining capacity correction circuit 8 is configured to calculate a corrected SOC based on a fully-charged capacity that is detected by a fully-charged capacity detection portion 8 (Fig. 1; ¶31)). 

However, Tamezane is silent on classifying the current data, the voltage data, and the temperature data for each interval of a value of the corrected state of charge; processing the current data, the voltage data, and the temperature data classified for each interval of the value of the corrected state of charge; storing the data processed for each interval of the value of the corrected state of charge in a buffer; and estimating the state of the battery based on the stored data.
	In contrast, Mukuno teaches a power storage system comprising an SOC calculator 141 that calculates an SOC of a battery block.  Based on the calculated SOC of the battery block, a state categorizer 142 is configured to process current, voltage, and temperature data and generate frequency distribution data.  An abnormality determiner 148 is configured to compare the frequency distribution data to reference data to determine a state of the battery block, e.g. an abnormality state of the battery block (Fig. 3; ¶25-26 and 36-37).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Tamezane such that the corrected state of charge is used in combination with the current, voltage, and temperature data to generate data which can be used by a state estimator to estimate the state of the battery.  One of ordinary skill would make such a modification for the purpose of determining if an abnormality is present in the battery (Mukuno; ¶37).

Per claim 11, Tamezane in view of Mukuno teaches the method of claim 10, further comprising: initializing the buffer, when the state of the battery is estimated (In Tamezane in view of Mukuno, a holder is configured to hold initial battery state data (Mukuno; ¶29)).


6.	Claims 7-9 and 14-15 are rejected under 35 U.S.C. 103 as being obvious in view of Tamezane in view of Mukuno, in further view of Isa et al. (US 2022/0131392 - hereinafter “Isa”).

Per claim 7, Tamezane in view of Mukuno does not explicitly teach the device of claim 1, wherein the battery state estimating unit performs machine learning.
In contrast, Isa teaches an abnormality detection system for a secondary battery wherein a neural network is used to estimate a remaining capacity (¶91).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Tamezane in view of Mukuno such that the battery state estimating unit performs machine learning.  One of ordinary skill would make such a modification for the purpose of increasing the accuracy of abnormality detection (Isa; ¶91).

Per claim 8, Tamezane in view of Mukuno in further view of Isa teaches the device of claim 7, wherein the machine learning is based on at least one of decision tree learning, a support vector machine, a genetic algorithm, an artificial neural network, a convolutional neural network, a recurrent neural network, and reinforcement learning (Isa; ¶91).

Per claim 9, Tamezane in view of Mukuno does not explicitly teach the device of claim 1, wherein the state information includes at least one of an available capacity of the battery, a current remaining capacity of the battery, and a remaining useful life of the battery.
In contrast, Isa teaches an abnormality detection system for a secondary battery wherein a neural network is used to estimate a remaining capacity (¶91).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Tamezane in view of Mukuno such that the battery state information includes a remaining capacity of the battery.  One of ordinary skill would make such a modification for the purpose of increasing the accuracy of abnormality detection (Isa; ¶91).

Per claim 14, Tamezane in view of Mukuno does not explicitly teach the method of claim 10, further comprising: performing machine learning for the state of the battery.
In contrast, Isa teaches an abnormality detection system for a secondary battery wherein a neural network is used to estimate a remaining capacity (¶91).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Tamezane in view of Mukuno such that the battery state estimating unit performs machine learning.  One of ordinary skill would make such a modification for the purpose of increasing the accuracy of abnormality detection (Isa; ¶91).

Per claim 15, Tamezane in view of Mukuno in further view of Isa method of claim 14, wherein the machine learning is based on at least one of decision tree learning, a support vector machine, a genetic algorithm, an artificial neural network, a convolutional neural network, a recurrent neural network, and reinforcement learning (Isa; ¶91).


7.	Claim 12 is rejected under 35 U.S.C. 103 as being obvious in view of Tamezane in view of Mukuno, in further view of Gelso et al. (US 2021/0316636 - hereinafter “Gelso”).

Per claim 12, Tamezane in view of Mukuno does not explicitly teach method of claim 10, further comprising: calculating the corrected state of charge using the current data and a rated capacity of the battery, when the battery is in a first state, and calculating the corrected state of charge using the current data and previously estimated state information, when the battery is in a second state.
In contrast, Gelso states that the SOC is typically determined as a percentage between available capacity and rated capacity of a new battery cell or current capacity of a battery cell.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Tamezane in view of Mukuno such that, when the battery is new, the SOC is calculated using a rated capacity, and, when the battery is used, the SOC is calculated using a current capacity.  One of ordinary skill would make such a modification because the capacity of a battery changes over time (Gelso; ¶36).


Claim Objections
8.	Claims 3-6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 3, the prior art of record is silent on the device of claim 1, wherein the data producing unit includes: a data arithmetic unit configured to generate the corrected state of charge and battery cycle data based on current data and output the corrected state of charge and the battery cycle data; and a data generator configured to process the first data based on the corrected state of charge and the battery cycle data to generate the second data.  Claim 4 is consequently objected to due to its dependence on claim 3.
Per claim 5, the prior art of record is silent on the device of claim 1, wherein the data producing unit includes a plurality of buffers, classifies the first data depending on a classification criterion based on the corrected state of charge, and stores the first data in the plurality of buffers depending on the classification criterion.  Claim 6 is consequently objected to due to its dependence on claim 5.
 Per claim 13, the prior art of record is silent on the method of claim 10, further comprising: generating a battery cycle data based on the corrected state of charge.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852